t c memo united_states tax_court danny lane petitioner v commissioner of internal revenue respondent docket no 16602-10l filed date richard l pyper for petitioner marshall r jones for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion we shall deny respondent’s motion petitioner filed a response to respondent’s motion and respondent filed a reply to petitioner’s response and remand this case to respondent’s appeals_office appeals_office background the record establishes and or the parties do not dispute the following petitioner resided in alabama at the time he filed the petition at all relevant times petitioner was engaged in the business of commercial real_estate construction he conducted that business as a sole_proprietorship under the name d l construction petitioner filed late form 940-ez employer’s annual federal unemployment futa_tax return form 940-ez for each of his taxable years and and form_941 employer’s quarterly federal tax_return form for each of the consecutive quarters that began on date and that ended on date petitioner also paid late the respective federal taxes taxes in question that he owed for those respective taxable periods all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner paid the taxes in question on date for his taxable_year and for the eight consecutive quarters that began on date and that ended on date on date for his taxable_year and for the seven consecutive quarters that began on date and that ended on date on date for the quarter that began on date and that ended on date and at a time not continued however he has not paid any additions to and or any penalties on the taxes in question or interest as provided by law we shall refer to any such additions and or any such penalties and interest as provided by law as petitioner’s unpaid liabilities at issue on date respondent issued to petitioner two separate notices of federal_tax_lien filing and your right to a hearing under sec_6320 notices of tax_lien one of those notices pertained to petitioner’ sec_15 consecutive quarterly periods that began on date and that ended on date for which he filed form sec_941 the second of those notices pertained to petitioner’s annual periods and for which he filed forms 940-ez and petitioner’s five consecutive quarterly periods that began on date and that ended on date for which he filed form sec_941 richard l pyper mr pyper petitioner’s authorized representative timely submitted to respondent petitioner’s form request for a collection_due_process or equivalent_hearing petitioner’s form and requested a hearing with the appeals_office in that form mr pyper indicated that petitioner continued established by the record after date and before date for the four consecutive quarters that began on date and that ended on date disagreed with the notices of tax_lien and indicated that petitioner intended to propose an offer-in-compromise as a collection alternative on date mr pyper attended a face-to-face hearing hearing with respondent’s settlement officer who was assigned petitioner’s form settlement officer at that hearing mr pyper submitted to the settlement officer form_656 offer_in_compromise form in that form petitioner proposed to settle petitioner’s unpaid liabilities at issue by paying a total of dollar_figure with dollar_figure to be paid at the time he submitted his offer and the remaining dollar_figure to be paid in five monthly installments of dollar_figure petitioner’s offer-in- compromise petitioner indicated in form_656 that he was proposing an offer-in- compromise because of doubt as to collectibility--‘i have insufficient assets and income to pay the full amount ’ according to petitioner market conditions were responsible for my failure to pay the employment_taxes on time however i have since made all required payroll tax_payments and the only outstanding obligation owed by me is for penalties and interest applicable to the unpaid taxes due to continuing deterioration in the current construction market it is doubtful that i will be in any position for the next several years to make payments in excess of what i have proposed here fyi this is the worst economy i have seen in years i have not shown a profit since and am just keeping my business open to keep my reputation intact in case there is a recovery at the hearing with the settlement officer mr pyper provided her petitioner’s form 433-b collection information statement for businesses petitioner’s first form 433-b in that form petitioner showed inter alia gross business income and business_expenses of dollar_figure and dollar_figure respectively for the period that began on date and that ended on date in petitioner’s first form 433-b petitioner also showed the following business_assets and his equity therein asset business bank accounts accounts notes receivable vehicles business equipment equity dollar_figure dollar_figure dollar_figure dollar_figure on date the settlement officer sent a written preliminary assessment of petitioner’s offer-in-compromise to mr pyper that preliminary assessment included the following so-called asset equity table and so-called income expense table except for petitioner’s business bank accounts the record does not establish the respective dates as of which petitioner showed his equity in the various assets that he held asset equity table fair market quick sale item encumbrances reduced value value checking account dollar_figure dollar_figure vehicle chev vehicle - ford vehicle - ford equipment tools big_number big_number big_number big_number big_number big_number big_number big_number accounts_receivable vehicle - ford totals big_number big_number big_number big_number big_number big_number --- big_number equity dollar_figure big_number big_number big_number big_number big_number big_number income expense table total income source gross_receipts 19a returns allowance 19b cost_of_goods_sold gross rental income interest dividend sec_23 other income specify below necessary business_expenses gross dollar_figure expense materials purchased inventory purchased claimed dollar_figure allowed dollar_figure gross wages salarie sec_30 rent dollar_figure dollar_figure dollar_figure dollar_figure supplie sec_32 utilities telephone vehicle gasoline oil repairs maintenance insurance current taxe sec_37 other expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total income dollar_figure total expenses dollar_figure net difference line minus line dollar_figure dollar_figure monthly net difference is dollar_figure x months cash offer equals dollar_figure on date mr pyper sent a letter date letter to the settlement officer by facsimile fax in which he responded to her preliminary assessment of petitioner’s offer-in-compromise that letter stated in pertinent part item form 433-a line accounts_receivable you have treated these amounts as contributing to your analysis of the asset equity table aet pertaining to the taxpayer but your analysis is flawed response under alabama law a subcontractor has a so called mechanics lien on all services and materials that are committed to a particular job in the instant case these accounts_receivable are already earmarked for payment to mr lane’s various subcontractors before they are submitted to his customers in reality his share of the proceeds historically runs about due to mr lane’s tax problems the customer normally issues a check in payment on account in the names of mr lane and his subcontractor s so that he must remit the proportional share to the subcontractor in order to maintain his credibility with his customers when you take the accounts_receivable off your calculation of the aet the remaining balance dollar_figure approximates the amount the taxpayer has offered to pay per his oic offer-in-compromise item liquidation of equipment your analysis presupposes that mr lane could liquidate most of his operating_assets to meet his liabilities without incurring serious damage to his ability to remain in business response if the taxpayer had to immediately liquidate his equipment to meet his obligations to the internal_revenue_service this would place an unreasonable burden on him because it would essentially mean he would have to go out of business without this equipment he could not secure additional meaningful work and would have to lay off employees and resort to government support himself the equipment is essential to staying in business i don’t believe the current political and economic objectives of the u s government is to force small businessmen like the taxpayer to go out of business and add more workers to the unemployment roles on date the settlement officer sent a letter date letter to mr pyper in response to his date letter that letter stated in pertinent part i am in receipt of your letter that was faxed to appeals on accounts and notes receivable are considered assets the value of the accounts and notes receivable are determined by what is collectible from the borrower what can be levied upon and what is secured and if so by what assets per the information reviewed the accounts and notes receivable reported on the form 433-b can be collected per the services rendered by d l construction the amount owed to d l construction can be levied upon for payment of the taxes owed the accounts and notes receivable will not be disregarded for the computation of an acceptable offer d l construction is a sole_proprietor ship therefore i have enclosed form 433-a collection information statement for completion since mr lane is the sole owner of this business the taxes can also be collected from his personal assets as well as the business_assets please complete and return the form 433-a to me with the applicable attachments no later than inventory machinery and equipment are assets of the business therefore their values are included in the computation of an offer it is noted that an exemption of dollar_figure will be deducted from the total of equity shown in the equipment and tools on the aet asset equity table on date mr pyper sent a letter date letter to the settlement officer by fax in response to her date letter that letter stated in pertinent part this letter is intended as a proportional response to your recent comment regarding the right to consider the gross amount of accounts_receivable the taxpayer described on the form 433-b that was submitted in conjunction with his oic offer-in-compromise a year ago i thought the response in my letter dated date was sufficient to apprise you of your misapprehension as contained in the analysis of the asset equity table aet but apparently i did not do a credible job of explaining the unique relationship that exists among general contractors and subcontractors the subs under alabama law therefore please consider the following a specifically the amount reported on form 433-b did not reflect the fact that of the amount reported was not owed to mr lane but was owed to the various subcontractors hired my sic mr lane to provide certain services and materials for the project awarded to mr lane in that context he was merely acting as their agent in securing a payment and could not apply the funds for any other purpose because the subs possessed a mechanics lien which automatically attached itself to the funds the moment they were remitted to mr lane in satisfaction of the account receivable to be absolutely correct the amount shown as an account receivable on the from sic 433-b should have been dollar_figure instead of the dollar_figure that was reported mr lane thought the internal_revenue_service would recognize this fact when it was originally reported but there have been other instances when the i r s has failed to recognize a lien authorized under alabama law this is the routine way in which subcontractor obligations and vendor debts are handled and conforms to industry standards on date the settlement officer sent a letter to mr pyper by fax in response to his date letter that letter stated in pertinent part per review of the information recently received an updated form 433-b collection information statement for businesses can be submitted by per review of the petitioner’s first form 433-b the amount of dollar_figure is the total of the accounts_receivable per page of the petitioner’s first form 433-b the amount of dollar_figure on line is the total of the accounts_receivable reported as monthly income the total of expenses claimed was deducted from that amount the expenses would have included any subcontractors employees etc that were owed this amount deleted from the asset and equity table leaves a balance of dollar_figure also mr lane is a sole_proprietor owns of his business but we did not include any of his personal assets on the asset and equity table the tax can be collected from his personal and business_assets i need a copy of the mortgage coupon etc which shows the value and the balance due on his personal_residence this information may be submitted with the updated form 433-b by on date mr pyper submitted to the settlement officer an updated form 433-b petitioner’s second form 433-b in that form petitioner showed inter alia gross business income and business_expenses of dollar_figure and dollar_figure respectively for the period that began on date and that ended on date in petitioner’s second form 433-b petitioner also showed the following business_assets and his equity therein asset business bank accounts accounts notes receivable real_property vehicles business equipment equity dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure one of the assets that petitioner listed in petitioner’s second form 433-b was his residence on which there were certain mortgage loans it was at the request of the settlement officer that petitioner showed as an asset in that form his residence and his equity therein even though that residence was not a business asset of petitioner except for petitioner’s business bank accounts the record does not establish the respective dates as of which petitioner showed his equity in the various assets that he held on date the settlement officer sent a letter date letter to mr pyper that later stated in pertinent part the information received did not change the reasonable collection potential on mr lane’s case the offer in the amount of dollar_figure is rejected the taxes may be paid_by way of an installment_agreement of approximately dollar_figure a month and by borrowing on assets of the business and individually to reduce the balance to include in an installment_agreement you may notify me no later than if you wish to consider the above as a collection alternative on your case otherwise your case will be closed and a determination_letter will be issued on date mr pyper sent a letter date letter to the settlement officer by fax in response to her date letter that letter stated in pertinent part this is in response to your letter dated date there is some uncertainty regarding the proposal of dollar_figure per month if this is not a modification of the taxpayer’s oic what is the time period for making such monthly payments a monthly payment of dollar_figure if made with current cash_flow would obviously be after tax which equates to a gross earnings_of close to dollar_figure per month before tax what information has been submitted to you suggesting the taxpayer has this kind of cash_flow available for such a string of indeterminate payments during this time of extreme economic hardship for most businesses involved in the construction industry please advise since it appears on its face this is not a modification of mr lane’s oic unless we are mistaken the taxpayer must respectfully decline the proposal and will await the receipt of your determination on date the settlement officer sent a letter to mr pyper in response to his date letter that letter stated in pertinent part per your letter received via fax on today a review of the bank statements received indicate that an installment_payment in the amount of dollar_figure could be made on the tax_liabilities the offer in the amount of dollar_figure is rejected you will receive my determination in writing and have the opportunity for judicial review if desired on date respondent issued to petitioner two separate notices of determination concerning collection action s under sec_6320 and or notices of determination one of those notices pertained to petitioner’s annual periods and for which he filed forms 940-ez the second of those notices pertained to petitioner’s consecutive quarterly periods that began on date and that ended on date for which he filed form sec_941 each of those notices stated in pertinent part summary of determination the filing of the notice_of_federal_tax_lien is appropriate given the facts and circumstances of your case the requirements of applicable law and administrative procedures have been met and the action taken was appropriate under the circumstances we could not accept your collection alternative of an offer-in- compromise because the service can reasonably expect to collect an amount larger than you offered since were unable to accept your offer and you did not propose another viable collection alternative retaining the notice_of_federal_tax_lien balances the need for the efficient collection of the taxes with your concern that any collection action be more intrusive than necessary each of the notices of determination included an attachment that stated in pertinent part summary and recommendation you filed a request for a collection_due_process cdp hearing under sec_6320 following receipt of letter notice_of_federal_tax_lien filing and your right to a hearing your form requesting a cdp hearing was timely received on within the 30-day period for requesting a hearing the filing of the notice_of_federal_tax_lien is appropriate given the facts and circumstance of your case as discussed below brief background the taxes due are a result of insufficient federal tax deposits being made when they were due the notices of the taxes being due were sent to you at your last_known_address of record you stated on the form that you will submit an offer-in- compromise as a collection alternative you submitted an offer and it was investigated it was determined that the amount you offer was less than your reasonable collection potential therefore we could not accept your offer you were informed that you may consider an installment_agreement as a collection alternative you disagreed with the amount proposed as an installment_agreement and you did not propose an amount that could be accepted per the amount of taxes owed on your account therefore no alterative to collection was granted on your case agreements are based on your ability to fully pay the taxes within the statutory period for collection which is years from the date of assessment of the tax you were offered a face-to-face telephonic or correspondence conference by letter dated your representative requested and received a face-to-face conference discussion and analysis a verification of legal and procedural requirements appeals has obtained verification from the irs office collecting the tax that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process_hearing were issued assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to your last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued or when the nftl filing was requested letter was sent by certified mail to the your last_known_address per records of the automated lien system no later than business days after the nftl was recorded sec_6320 there is no pending bankruptcy case nor did you have a pending bankruptcy case at the time the cdp_notice was sent prior involvement i had no prior involvement with respect to the specific tax periods either in appeals or compliance collection statute verification the collection statute has been suspended the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer collection alternatives offered by taxpayer you requested the collection alternative of an offer-in-compromise we considered your request but determined that the offer was not a viable collection alternative on your case you offered to pay dollar_figure as a lump sum cash offer you submitted dollar_figure with the offer and upon written acceptance of the offer the balance dollar_figure would be paid in installments of dollar_figure an offer-in-compromise reasonable collection potential is base on your equity in assets and ability to make future payments on the taxes due a review of the financial information and documentation you provided your reasonable collection potential was calculated to be dollar_figure as shown below asset equity table fair market quick sale item encumbrances reduced value value checking account dollar_figure big_number vehicle chev vehicle ford vehicle ford equipment tools dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number accounts_receivable vehicle ford totals dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the above information does not include the assets that belong to you individually because you did not provide this information the information is based on what you reported on the petitioner’s first form 433-b and the documentation attached to verify the values and encumbrances on the assets your equity in assets was calculated to be dollar_figure equity big_number big_number big_number big_number the income expense table below is also based on the revised petitioner’s second form 433-b collection information for businesses dated and signed by you on income expense table iet for corporations partnerships income total source gross_receipts 19a returns allowance 19b cost_of_goods_sold gross rental income interest dividend sec_23 other income specify below necessary business_expenses gross big_number materials purchased inventory purchased claimed dollar_figure allowed dollar_figure gross wages salarie sec_30 rent dollar_figure dollar_figure dollar_figure dollar_figure supplie sec_32 utilities telephone vehicle gasoline oil repairs maintenance insurance current taxe sec_37 other expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total income dollar_figure total expenses dollar_figure net difference line minus line dollar_figure dollar_figure the amount of dollar_figure x months cash offer dollar_figure the total of equity in assets plus future potential income is a total of dollar_figure which is more than the dollar_figure offered as stated earlier you were requested to submit form 433-a collection information statement for wage earners and self- employed individuals per letter dated the form 433-a was not received the form 433-a is required when evaluating a sole_proprietor for any collection alternative therefore the above computations do not include any assets or additional income you have personally since we could not accept your offer in the amount of dollar_figure the filing of the notice_of_federal_tax_lien is appropriate given the facts and circumstance of your case challenges to the existence of amount of liability you did not dispute your liabilities you raised no other issues balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary i balance the competing interests in finding the lien appropriate given your failure to propose a viable collection alternative that could be accepted at this time retaining the filed lien balances the need for the efficient collection of the taxes with your concern that any collection action be no more intrusive than necessary reproduced literally discussion we may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where as is the case here the validity of the underlying tax_liability is not properly placed at issue we review the determination of the commissioner of internal revenue for abuse_of_discretion see 114_tc_604 114_tc_176 sec_7122 authorizes the secretary_of_the_treasury secretary to compromise inter alia any civil case arising under the internal revenue laws sec_7122 requires the secretary to prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute sec_301_7122-1 proced admin regs provides that doubt as to collectibility is a ground for the compromise of a liability sec_301_7122-1 proced admin regs provides that doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 and proced admin regs also provides that doubt as to liability and the promotion of effective tax_administration are grounds for the compromise of a liability petitioner does not claim that he qualifies for an offer-in-compromise on either of those two grounds respondent has prescribed procedures that are consistent with sec_7122 and the regulations thereunder in order to determine whether an offer-in- compromise based on doubt as to collectibility should be considered and accepted consistent with sec_301_7122-1 proced admin regs section dollar_figure of revproc_2003_71 c b pincite provides that an offer-in- compromise based on doubt as to collectibility generally will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the service could collect through other means including administrative and judicial collection remedies an offer-in- compromise based on doubt as to collectibility usually must equal or exceed a taxpayer’s reasonable collection potential in order to be accepted internal_revenue_manual irm pt date as pertinent here part of the irm date provided that a taxpayer’s reasonable collection potential is the sum of the taxpayer’s net realizable equity in assets net realizable equity and the amount collectible from the taxpayer’s expected future income after allowing for payment of unless otherwise indicated all irm references are to the version of the irm that was in effect on the date of petitioner’s hearing although there were changes made to the irm that went into effect after that hearing and before respondent issued the notices of determination to petitioner none of those changes is applicable here except for one change discussed below necessary living_expenses expected future income the term net realizable equity was defined for purposes of part of the irm date to mean quick sale value less amounts owed to secured lien holders with priority over the federal_tax_lien id pt date the term quick sale value used in the definition of net realizable equity was defined to mean an estimate of the price a seller could get for the asset in a situation where financial pressures motivate the owner to sell in a short_period of time usually 80-percent of the fair_market_value of the asset id pt and generally the amount to be collected from future income is calculated by taking the projected gross monthly income less allowable expenses and multiplying the difference by the number of months remaining on the statutory period for collection id pt date part of the irm date provided that allowable expenses consist of inter alia necessary expenses as defined in part of the irm date the term necessary expense was defined for purposes of part of the irm date to mean an expense that is necessary to provide for a taxpayer’s and his or her family’s health and welfare and or production_of_income id pt part of the irm date provided in pertinent part there are three types of necessary expenses national standards local standards other expenses national standards these establish standards for food clothing and other items and out-of-pocket health care expenses local standards these establish standards for two necessary expenses housing and utilities and transportation other - other expenses may be allowed if they meet the necessary expense_test national standards and local standards serve as guidelines to provide accuracy and consistency in determining a taxpayer’s basic living_expenses discussed below irm pt date an offer-in-compromise based on doubt as to collectibility that is less than a taxpayer’s reasonable collection potential may be accepted where special circumstances exist that warrant acceptance of less than the taxpayer’s reasonable collection potential id pt date as pertinent here such special circumstances exist where requiring the taxpayer to pay the full amount of the taxpayer’s reasonable collection potential would cause the taxpayer economic hardship within the meaning of sec_301_6343-1 proced admin regs see irm pt date date sec_301_6343-1 proced admin regs provides in pertinent part economic hardship -- i general_rule --the levy is creating an economic hardship due to the financial condition of an individual taxpayer this condition applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not include the maintenance of an affluent or luxurious standard of living ii information from taxpayer --in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home- owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court- ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director in the notices of determination the appeals_office determined that petitioner’s reasonable collection potential was dollar_figure ie the sum of net realizable equity of dollar_figure which the settlement officer calculated on the basis of the assets and the equity therein that petitioner showed in petitioner’s first form 433-b and expected future income of dollar_figure which the settlement officer calculated on the basis of the gross business income and business_expenses that petitioner showed in petitioner’s second form 433-b it is it is noteworthy that the financial information that petitioner showed in petitioner’s first form 433-b differed significantly from the financial information that he showed in petitioner’s second form 433-b nevertheless in her date letter the settlement officer stated that the financial information that petitioner showed in petitioner’s second form 433-b did not change his reasonable collection potential from that which she calculated on the basis of the financial information that petitioner showed in petitioner’s first form 433-b it is not clear why the settlement officer made that statement continued not clear why the appeals_office determined the amount of petitioner’s reasonable collection potential in part on the basis of financial information that petitioner showed in petitioner’s first form 433-b and in part on the basis of financial information that he showed in petitioner’s second form 433-b as discussed above the appeals_office used the assets and the equity therein that petitioner showed in petitioner’s first form 433-b which he submitted to the settlement officer on date to determine the amount of petitioner’s net realizable equity it is not clear why part of the irm date appears to have required the appeals_office to determine the amount of petitioner’s net realizable equity by using the assets and the equity therein that petitioner showed in petitioner’s second form 433-b which he submitted to the settlement officer on april dollar_figure continued the settlement officer calculated petitioner’s reasonable collection potential to be approximately dollar_figure on the basis of the financial information that petitioner showed in petitioner’s first form 433-b using the same assumptions that the settlement officer made in calculating petitioner’s reasonable collection potential on the basis of the financial information that petitioner showed in petitioner’s first form 433-b it appears that petitioner’s reasonable collection potential would have been approximately dollar_figure on the basis of the financial information that petitioner showed in petitioner’s second form 433-b part of the irm date provided in pertinent part if during the processing of the offer the financial information becomes older than months contact should be made with the taxpayer to update the information in addition the appeals_office determined that petitioner had dollar_figure in net realizable equity in his accounts_receivable in his date letter and his date letter mr pyper claimed that the amount of petitioner’s net realizable equity in his accounts_receivable was approximately 10-percent of the total amount of those accounts_receivable that is because according to mr pyper each of the subcontractors that petitioner hired to work on the construction projects to which petitioner’s accounts_receivable are attributable held a mechanic’s lien on each of those accounts_receivable in an amount that was equal to approximately 90-percent of the total of any such accounts_receivable attributable to each such contractor the record does not establish that the settlement officer investigated whether any of the subcontractors that petitioner hired to work on the construction projects to which petitioner’s accounts_receivable are attributable held a mechanic’s lien on a portion of petitioner’s accounts_receivable and the significance of any such mechanic’s liens on the valuation of petitioner’s net realizable equity in his accounts_receivable in petitioner’s second form 433-b petitioner showed inter alia that he had gross business income and business_expenses of dollar_figure and dollar_figure respectively for the one-month period that began on date and that ended on date the appeals_office used only those respective amounts of gross business income and business_expenses that petitioner showed for the one-month period that began on date and that ended on date to determine the amount of petitioner’s expected future income it is not clear why part of the irm date appears to have required the appeals_office to use petitioner’s gross business income and business_expenses for the most recent three months to determine the amount of petitioner’s expected future incomedollar_figure in addition the appeals_office did not take into account any personal income or any personal expenses of petitioner in determining the amount of petitioner’s expected future income that is because petitioner did not submit form 433-a collection information statement for wage earners and self- employed individuals form 433-a which would have included that part of the irm date provided in pertinent part that a settlement officer assigned to investigate an offer-in-compromise should request from self-employed individuals proof of gross_income for the prior three months and should compare average earnings to the amounts declared on the cis ie form 433-b collection information statement for businesses there are references in the record to certain mortgage loans on petitioner’s residence however the appeals_office did not factor petitioner’s obligation to make payments with respect to those loans into its calculation of petitioner’s expected future income nor did the appeals_office factor the value of petitioner’s residence into its calculation of petitioner’s net realizable equity information it is not clear how the appeals_office could have calculated an accurate amount of petitioner’s expected future income without taking into account any personal income or any personal expenses of petitioner in the notices of determination the appeals_office stated that its calculation of petitioner’s reasonable collection potential inter alia did not include any assets petitioner ha s personally because the appeals_office calculated petitioner’s net realizable equity on the basis of the assets and the equity therein because petitioner failed to submit form 433-a after he was directed to do so by the settlement officer in her date letter he is not before us with so- called clean hands if the appeals_office had rejected petitioner’s offer-in- compromise on the ground that petitioner failed to provide the settlement officer with certain requested financial information respondent could have argued here that that was an adequate ground for the appeals_office to have rejected petitioner’s offer-in-compromise see eg sullivan v commissioner tcmemo_2012_337 wright v commissioner tcmemo_2012_24 huntress v commissioner tcmemo_2009_161 the appeals_office did not reject petitioner’s offer-in-compromise on that ground however as a result in determining whether to sustain or reject the appeals office’s determinations we must consider the ground s upon which it relied in making those determinations in the notices of determination see jones v commissioner tcmemo_2012_274 that petitioner showed in petitioner’s first form 433-b that statement is correct it is not clear how the appeals_office could have calculated an accurate amount of petitioner’s net realizable equity without taking into account the amounts of certain mortgage loans on petitioner’s residencedollar_figure finally we believe that in both form_656 and mr pyper’s date letter to the settlement officer petitioner and mr pyper raised issues regarding the economic hardship that petitioner would suffer if the appeals_office were to reject his offer-in-compromise form_656 stated in pertinent part this is the although the appeals_office calculated petitioner’s net realizable equity on the basis of the assets and the equity therein that petitioner showed in petitioner’s first form 433-b that office calculated petitioner’s expected future income on the basis of the gross business income and business_expenses that petitioner showed in petitioner’s second form 433-b see supra note sec_5 and see supra note sec_5 and as discussed above economic hardship exists when a taxpayer is unable to pay his or her reasonable basic living_expenses see sec_301_6343-1 proced admin regs such basic living_expenses include expenses necessary inter alia for the production_of_income see sec_301_6343-1 proced admin regs even if petitioner and mr pyper had not raised the issue of economic hardship in both form_656 and mr pyper’s date letter part of the irm date which became effective after petitioner’s hearing and before respondent issued the notices of determination to petitioner on date provided in pertinent part that the appeals_office should consider the issue continued worst economy i have seen in years i have not shown a profit since and am just keeping my business open to keep my reputation intact in case there is a recovery mr pyper’s date letter to the settlement officer stated in pertinent part if the taxpayer had to immediately liquidate his equipment to meet his obligations to the internal_revenue_service this could place an unreasonable burden on him because it would essentially mean he would have to go out of business without this equipment he could not secure additional meaningful work and would have to lay off employees and resort to government support himself the record does not establish that the appeals_office considered any issues regarding whether petitioner would suffer economic hardship in determining to reject petitioner’s offer-in-compromise on the record before us we are unable to decide whether we should sustain the determinations in the notices of determination accordingly we shall deny respondent’s motion and remand this case to the appeals_office for clarification and for further consideration continued of economic hardship whether identified by the taxpayer or not when investigating any offer-in-compromise part of the irm date provides in pertinent part that a finding of economic hardship may be appropriate where the taxpayer has assets and liquidation to pay the outstanding tax liabilitie s would render the taxpayer unable to meet his basic living_expenses to reflect the foregoing an appropriate order will be issued
